                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.: 8:18-01557 AB (ADS)                                  Date: July 5, 2019
Title: David Brown, et al. v. Daniel Pivaroff, et al.


Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


              Kristee Hopkins                                None Reported
               Deputy Clerk                             Court Reporter / Recorder

    Attorney(s) Present for Plaintiff(s):         Attorney(s) Present for Defendant(s):
              None Present                                    None Present

Proceedings:          (IN CHAMBERS) ORDER TO SHOW CAUSE REGARDING
                      FAILURE TO PROSECUTE

       On August 31, 2018, plaintiffs David Brown and Ericka Brown (collectively,
“Plaintiffs”) filed a Complaint under 42 U.S.C. § 1983 against nine defendants. [Dkt.
No. 1]. On September 24, 2018, Plaintiffs filed a Proof of Service as to each defendant.
[Dkt. Nos. 13, 14, 15, 16, 17, 18, 19, 20, 21]. As of the date of this Order, none of the
defendants have filed a response with the Court.

       Plaintiffs bear the responsibility to move their cases toward disposition. Federal
Rule of Civil Procedure 41(b) allows courts to dismiss actions for plaintiff’s failure to
prosecute. Fed. R. Civ. P. 41(b).

        More than nine months have passed since Plaintiffs filed the Proofs of Service.
As of the date of this Order, Plaintiffs have not addressed defendants’ failure to respond
to the Complaint or otherwise move this case forward. As such, Plaintiff is hereby
ORDERED TO SHOW CAUSE why this case should not be dismissed for failure to
prosecute. By no later than July 26, 2019, Plaintiffs must file either (A) a response
in writing to this Order to Show Cause explaining why the case should not be dismissed
for failure to prosecute, or (B) a request for entry of default and motion for entry of
default judgment under Federal Rule of Civil Procedure 55. The Court makes no
representation that Plaintiffs are entitled to entry of default judgement at this time.




CV-90 (03/15) – YWD                Civil Minutes – General                       Page 1 of 2
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.: 8:18-01557 AB (ADS)                                Date: July 5, 2019
Title: David Brown, et al. v. Daniel Pivaroff, et al.

      Plaintiffs are warned that failure to respond to this OSC within the
time specified may result in a recommendation that this action be
dismissed without prejudice for failure to prosecute and obey Court orders
pursuant to Federal Rule of Civil Procedure 41(b).

       IT IS SO ORDERED.




                                                                   Initials of Clerk kh




CV-90 (03/15) – YWD                Civil Minutes – General                    Page 2 of 2
